FILED
                                                                             IN THE OFFICE OF THE
                                                                          CLERK OF SUPREME COURT
                                                                                JANUARY 6, 2022
                                                                           STATE OF NORTH DAKOTA
                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 14



Michaelson Plaisimond,                              Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20210215

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bonnie L. Storbakken, Judge.

AFFIRMED.

Per Curiam.

Samuel A. Gereszek, Grand Forks, ND, for for petitioner and appellant;
submitted on brief.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for respondent and appellee;
submitted on brief.
                            Plaisimond v. State
                               No. 20210215

Per curiam.

[¶1] Michaelson Plaisimond appeals from a district court order and judgment
denying his application for postconviction relief. Plaisimond claims the court
erred in denying his application because he received ineffective assistance of
counsel. Plaisimond contends his trial attorney failed to advise him on
testifying about prior bad acts and the potential ramifications. Following a
hearing the court found Plaisimond failed to establish the first prong of the
Strickland test that his trial attorney’s representation fell below an objective
standard of reasonableness. The court also found that even if Plaisimond met
the first prong, he did not demonstrate he was prejudiced by the alleged
deficient performance.

[¶2] The district court did not clearly err in finding Plaisimond did not prove
ineffective assistance of counsel and denying his application for postconviction
relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1